ALVAREZ FAMILY TRUST; SERGIO S. ALVAREZ AND MARGARET J. ALVAREZ, Plaintiff-Appellant,
v.
ASSOCIATION OF APARTMENT OWNERS OF THE KAANAPALI ALII; JOHN DOES 1-100; JANE DOES 1-100; DOE PARTNERSHIPS 1-100; DOE CORPORATIONS 1-100 AND DOE ENTITIES 1-100, Defendants-Appellees.
No. 27695
Intermediate Court of Appeals of Hawaii.
December 23, 2008.
On the motion:
Terrance M. Revere and Rebecca A. Szucs, (Motooka Yamamoto & Revere) for Plaintiffs-Appellants.

ORDER DENYING DECEMBER 12, 2008 MOTION FOR RECONSIDERATION
WATANABE, Presiding Judge, NAKAMURA and FUJISE, JJ.
Upon consideration of Plaintiffs-Appellants Alvarez Family Trust, Sergio S. Alvarez and Margaret J. Alvarez's Motion for Reconsideration filed on December 12, 2008, the papers in support and the record and files herein, it appears that the motion is untimely as it was filed more than ten days after the filing of the court's summary disposition order. Therefore,
IT IS HEREBY ORDERED that the motion is denied.